Title: To Thomas Jefferson from Peter Birkman, 12 May 1823
From: Birkman, Peter
To: Jefferson, Thomas


 Sir!
Harrisburg
May 12th 1823
It is with feelings of respect due to the Man so dear to his country and so justly honoured by his fellow citizens, that a stranger, in that happy country, approaches to place in your hands a work composed in the U. S. which he hopes, will on examination be found in some degree useful.—The German language is becomming of more importance in the U.S. in the same degree that, a knowledge of the Hebrew language is cultivated; the universities of Germany being destined, as it would seem, to supply the seminaries of learning in America with Professors in that department of Literature.—The end in view by forming the plan of this Grammar was: so to arrange, under one compass of the eye, the different parts of speech with their divisions and variations together with the definitions and observations belonging to each, as to enable the student immediately (without the tedious twisting round of leaves in search of what he wished to know) to find not only the variations, but also the arrangements Etc of each word according to the German idiom; thus in looking for the variations of either a substantive, adjective or pronouns across the page. the dash at the end of the line will point to the further particulars relative to that word, with further directions to its syntax.—I have also endeavoured to divide the Syntax under such heads as are not only elementary in all languages, but also correspondent to the divisions of Etymology.—If the plan of the accompanying treatise should recieve the approbation of those to whom are committed the management and supervision of the University of Virginia, I beg leave to say, that an improved edition will be prepared such as my local situation did not enable me to offer in the first instance.with sentiments of the most exalted respect I am Sir, Your most humble and obedt servtP. Birkman